363 F.2d 875
Melvin Lane POWERS, Appellant,v.Manson HILL and Charles Maddox, Appellees.
No. 21749.
United States Court of Appeals Fifth Circuit.
August 1, 1966.

Appeal from the United States District Court for the Southern District of Texas; Joe M. Ingraham, Judge.
William F. Walsh, Houston, Tex., for appellant.
Samuel H. Robertson, Jr., Asst. Dist. Atty., Houston, Tex., for appellees.
Before TUTTLE, Chief Judge, and BROWN and FRIENDLY,* Circuit Judges.
PER CURIAM:


1
The Court having ascertained that trial of the Florida criminal charge of murder against Appellant Powers ended in a jury verdict of acquittal, the decrees heretofore entered by this Court and the District Court are vacated and the cause is remanded to the District Court with directions to dismiss as moot the complaint for injunctive relief.



Notes:


*
 Of the Second Circuit, sitting by designation